Citation Nr: 0110146	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  99-23 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of a 
right ankle fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1953 to July 
1956.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1999 rating decision of the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  Service connection for residuals of a fracture of the 
right medial malleolus with peroneal nerve injury was denied 
in a September 1986 rating decision.  The appellant did not 
appeal.

2.  The evidence submitted in support of the petition does 
not bear directly and substantially on the matter under 
consideration and does not cure any of the evidentiary 
defects that existed at the time of the prior denial of 
service connection.


CONCLUSION OF LAW

The September 1986 rating decision is final.  New and 
material evidence sufficient to reopen a claim for service 
connection for residuals of a right ankle fracture has not 
been received.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal stems from a May 1999 rating decision that denied 
the appellant's petition to reopen a claim for service 
connection for residuals of a right ankle fracture.  

Service connection for residuals of a fracture of the right 
medial malleolus with peroneal nerve injury was denied in a 
September 1986 rating decision.  The appellant was afforded 
notice of that denial and his right to appeal in October 
1986.  A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2000). 

However, the claim may be reopened upon submission of new 
and material evidence.  When faced with a petition to reopen 
a previously and finally disallowed claim, the Board must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156 (a) (2000).  New 
and material evidence means evidence not previously 
submitted to the agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration.  It is neither cumulative nor redundant and 
by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
The Board may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107 (b) has been fulfilled.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The evidence before the RO at the time of the September 1986 
rating decision consisted of the following.  The appellant 
had contended that he broke his ankle in boot camp when he 
jumped in a hole onto a loose board.  The ankle was casted 
and while in the cast he broke it even worse and it healed 
poorly.  

No right ankle abnormality or injury was identified or 
reported at the time of the enlistment physical in June 1953.  
In July 1953, a simple comminuted fracture of the right ankle 
with no nerve or artery involvement was identified.  The 
appellant reported that he had injured the ankle 3 weeks 
prior to entry into service.  He had received no treatment.  
Findings of: existed prior to enlistment; not misconduct; not 
incurred in line of duty were made.  In August 1953, the 
ankle was immobilized by cast, which was removed in September 
1953.  At that time, X-rays revealed union of the fracture.  
Swelling persisted, but there was full range of motion in the 
joint and no pain.  He was returned to full duty.

He was seen again in February 1955 complaining of right ankle 
pain of two-months' duration.  Examinations revealed slight 
swelling and some loss of range of motion.  A healed fracture 
was found on X-ray examination without evidence of cyst or 
arthritis.  Orthopedic examination found no objective 
evidence of disability.  The findings were felt to be 
residuals of the old ankle fracture and he was released fit 
for duty.  At separation in July 1956, no right ankle 
disability was identified.

A VA examination conducted in September 1986 diagnosed a 
healed fracture of the right malleolus with peroneal nerve 
injury.

The evidence associated with the claims folder in support of 
the petition to reopen the claim for service connection 
consisted of the following.  

Records from Conway Regional Hospital in December 1992 
documented that the appellant fell on ice and complained of 
pain all over including the right ankle.  X-ray examination 
had revealed what was probably some old ankle trauma.  There 
were no changes associated with an acute trauma, and a 
calcaneal spur was identified.  A right ankle sprain was 
diagnosed.  A report of past medical history had also 
revealed that after back surgery, the appellant had developed 
right foot drop.

The appellant submitted a private medical statement written 
by Dr. Rook in April 1999.  Dr. Rook had treated the 
appellant for many years and he had suffered with his right 
ankle from time to time.  The appellant had stated that this 
was an old injury he had received in service.

The appellant testified before the Board in February 2001.  
In his mind he thought his ankle was healthy enough to enlist 
in the service and attempt basic training.  Once he got out 
of the hospital after the casting, he wore an ace bandage 
throughout the rest of service.  He just gritted his teeth 
throughout the rest of service because he wanted to stay in.  
He did not recall much about the condition of his ankle at 
separation.  He felt the rigors of service made his ankle 
worse.  He got no medical treatment for the ankle during the 
first year after service and had no greater trouble with it 
than he had in the year before.  It would swell occasionally 
and was sometimes sore to walk on.  He had no recollection of 
hurting his ankle when he hurt his knee in 1992, although he 
could have.

In determining whether the appellant has submitted new and 
material evidence, the Board must consider the basis of and 
reasons for the previous denial.  The RO found that the right 
ankle fracture existed prior to service.  The evidence did 
not establish that the ankle was aggravated by service and 
any disability secondary to the fracture was considered 
normal progression of the injury.  There was also evidence of 
a post-service ankle injury.

The evidence submitted in support of the petition to reopen 
the claim for service connection for residuals of the right 
ankle fracture fails to cure the evidentiary defects that 
existed at the time of the September 1996 final rating 
decision.  The medical evidence submitted does not dispute or 
even address the inservice findings that the ankle fracture 
preexisted service, or that it was not aggravated beyond the 
natural progression of the condition.  The evidence submitted 
also confirms a post-service right ankle injury.

We have considered the appellant's testimony.  Although the 
appellant contends in essence that his preexisting right 
ankle injury was aggravated during service beyond the natural 
course of the condition, lay assertions of medical causation 
cannot suffice as new and material evidence to reopen a 
claim.  Hickson v. West, 11 Vet. App. 374 (1998).

In the absence of new and material evidence, the petition to 
reopen the claim is denied and the Board does not proceed to 
an analysis of the duty to assist or the merits of the claim.


ORDER

The petition to reopen a claim for service connection for 
residuals of a right ankle injury is denied.



		
	C. P. RUSSELL 
	Member, Board of Veterans' Appeals



 

